     Case: 3:20-cv-00155-MPM-RP Doc #: 26 Filed: 06/11/21 1 of 1 PageID #: 481




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

CURTIS SANFORD                                                                      PLAINTIFF

V.                                             CIVIL ACTION NO.: 3:20-CV-155-MPM-DAS

ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY                                                   DEFENDANT

                                     FINAL JUDGMENT

       On consideration of the file and records in this action, the Court finds that the report and

recommendation of the United States Magistrate Judge dated May 26, 2021, was on that date

served via electronic mail through the court’s CM/ECF system upon counsel of record; more than

fourteen days have elapsed since service of the report and recommendation; and no objection has

been filed or served by the parties. The Court is of the opinion that the report and recommendation

should be approved and adopted as the opinion of the Court.

       It is, therefore, ORDERED:

       1. That the report and recommendation of the United States Magistrate Judge dated May

          26, 2021, is APPROVED and ADOPTED, and the proposed findings of fact and

          conclusions of law therein set out are adopted as the findings of fact and conclusions of

          law of the court.

       2. The Commissioner’s decision is AFFIRMED.

       3. As such, the case is CLOSED.

       SO ORDERED, this the 11th day of June, 2021.


                                              /s/ Michael P. Mills
                                              UNITED STATES DISTRICT JUDGE
                                              NORTHERN DISTRICT OF MISSISSIPPI
